The ground upon which the judgments are based is destroyed by the reversal of the judgment in Alexion v. Hollingsworth,289 N.Y. 91, decided herewith. We do not now consider what may be the rights and relations of the parties viewed in the light of our decision in that case. Determination of such questions must be postponed until they are presented upon a new trial. *Page 100 
The judgments should be reversed and a new trial granted with costs to appellants to abide the event.
LEHMAN, Ch. J., LOUGHRAN, FINCH, RIPPEY, LEWIS, CONWAY and DESMOND, JJ., concur.
Judgments reversed, etc.